DETAILED ACTION

Status of Application
Claims 1-16 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
Applicant argues: (1) the NEXTPC logic cannot operate during the fetch stage and [Remarks, p. 9]; (2) NEXTPC logic 250 is part of decode circuitry 200 and therefore the instruction boundary marker determined by NEXTPC 250 occurs during a decode stage [Remarks, p. 9].
The examiner respectfully disagrees with these arguments.
Regarding the first argument, Raje discloses a fetch stage and decompression stage, with decompression occurring during the decompression stage (see element 240 of fig. 1). More importantly, the fetch stage includes operations up until the decompression stage, which means loading into INSTRUCTION BUFFER 230 and scanning with NEXTPC 250 occurs during a fetch stage. Figure 1 shows loading into buffer 230 and at the same time, NEXTPC 250 intercepts the load for scanning (see fig. 1 where the arrow from 220 to 230 splits such that the instruction is sent to NEXTPC 250 AND INSTRUCTION BUFFER 230). Since NEXTPC 250 is loaded, it can operate. Hence, the examiner takes the position the load into INSTRUCTION BUFFER 230 AND operation of NEXTPC 250 occurs during a fetch stage and that decompression occurs during the decompression stage at DECOMPRESSION 240. NEXTPC 250 is considered part of the fetch stage and NEXTPC 250 operates during the fetch stage. Claim 9 makes does not elaborate on what constitutes a fetch stage, hence the examiner’s interpretation is proper. 
Regarding the second argument, Raje explicitly states “the present method and apparatus for sequencing instructions does not require decoding to be included in the fetch stage” [col. 9, lines 20-22], hence looking at fig. 1, loading into buffer 230 and operating NEXTPC 250 still occur during a fetch stage. The decode stage is separate from NEXTPC 250 and occurs when DECODE 210 operates. Therefore NEXTPC 250 does not operate during a decode stage as opposed to arguments presented by applicant [Remarks, pp. 9-10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassiliadis et al, U.S. Patent No. 5,502,826, in view of Raje et al (hereinafter Raje), U.S. Patent No. 5,881,260.
	Referring to claim 9, Vassiliadis discloses an instruction processing method, comprising:
acquiring an instruction packet of a variable-length instruction set, and adding instruction prediction information to a plurality of instruction meta-fields in the instruction packet [col. 18, lines 24-28; fig. 11, “The best time for providing reference point information for instruction boundaries is at the time of compiling. Reference tags 101 could be added at compile time to identify the beginning of each instruction, as shown in FIG. 11”; compiler acquiring packet shown in fig. 11 and adding REF TAG information to fields 101; col. 17, lines 1-6, “The schematic diagram of FIG. 11 shows one way of indicating an instruction reference point, where every halfword has been flagged with a reference tag to indicate whether or not it contains the first byte of an instruction. This could occur with both fixed length and variable length instructions”]; 
Vassiliadis does not explicitly disclose obtaining one or more instructions from the instruction packet an instruction fetch stage of an instruction pipeline based on  instruction boundary information determined according to the instruction prediction information.
However, Raje discloses obtaining one or more instructions from the instruction packet an instruction fetch stage of an instruction pipeline [fig. 1, see pipeline from 220 to 240] based on instruction boundary information determined according to the instruction prediction information [col. 9, lines 27-32, “The present method and apparatus calculate the instruction lengths and fetch new ICACHE lines at the same time as instructions are decompressed by looking ahead at the start bits for the instructions in the ICACHE line currently residing in the INSTRUCTION BUFFER”; instruction packet shown in fig. 2 is fetched from cache and loaded into instruction buffer 230 (col. 4, line 66 – col. 5, line 1); instruction length, equivalent to claimed “instruction boundary information” is determined according to boundary makers/start bits (see fig. 2 and col. 5, lines 41-44), hence the position of the next instruction is known/obtained based on the instruction length (also see col. 9, lines 24-27)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Raje in the invention of Vassiliadis, to implement obtaining one or more instructions from the instruction packet an instruction fetch stage of an instruction pipeline based on  instruction boundary information determined according to the instruction prediction information, in order to avoid additional storage area in the ICACHE for an instruction length field and avoid the introduction of delays (bubbles) into the instruction pipeline [Raje, col. 4, lines 48-50].
Referring to claim 14, Vassiliadis discloses the instruction processing method according to claim 9, further comprising: caching the instruction packet with the added instruction prediction information [Raje, fig. 1 showing Instruction Cache 220 and lines 222, 224 (i, i+1, i+2,…); see also fig. 2 showing variable length instruction packet i, i+1,…].

Allowable Subject Matter
Claims 1-8, 15, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest an instruction processing device for processing instructions of a variable-length instruction set, comprising:  an instruction boundary prediction unit, including circuitry configured to acquire an instruction packet of the variable-length instruction set and to add instruction prediction information to a plurality of instruction meta-fields in the instruction packet, in combination with other recited limitations in claim 1.
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the instruction prediction information of each instruction meta-field is obtained by performing: determining a plurality of possible settings of a first instruction meta-field in the instruction packet of the variable-length instruction set; and determining instruction prediction information of a current instruction meta-field according to instruction prediction information and decoding information of a previous instruction meta-field, in combination with other recited limitations in claim 10.
Claims 11-13 are objected to by virtue of their dependency.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the processor comprising: an instruction boundary prediction unit, including circuitry configured to acquire an instruction packet of a variable-length instruction set and to add instruction prediction information to a plurality of instruction meta-fields in the instruction packet, in combination with other recited limitations in claim 15.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a system on chip comprising an instruction processing device, the instruction processing device comprising: an instruction boundary prediction unit, including circuitry configured to acquire an instruction packet of the variable-length instruction set and to add instruction prediction information to a plurality of instruction meta-fields in the instruction packet, in combination with other recited limitations in claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181